
	
		II
		112th CONGRESS
		1st Session
		S. 1662
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2011
			Mr. Pryor (for himself
			 and Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  establish a nanotechnology regulatory science program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nanotechnology Regulatory Science
			 Act of 2011.
		2.Nanotechnology
			 programChapter X of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 391 et seq.) is amended by
			 adding at the end the following:
			
				1013.Nanotechnology
				regulatory science program
					(a)In
				generalNot later than 180 days after the date of enactment of
				the Nanotechnology Regulatory Science Act of
				2011, the Secretary, in consultation with the Secretary of
				Agriculture, shall establish within the Food and Drug Administration a program
				for the scientific investigation of nanomaterials included or intended for
				inclusion in products regulated under this Act, to address the potential
				toxicology of such materials, the effects of such materials on biological
				systems, and interaction of such materials with biological systems.
					(b)Program
				purposesThe purposes of the program established under subsection
				(a) shall be to—
						(1)assess scientific
				literature and data on general nanomaterials interactions with biological
				systems and on specific nanomaterials of concern to Food and Drug
				Administration;
						(2)in cooperation
				with other Federal agencies, develop and organize information using databases
				and models that will facilitate the identification of generalized principles
				and characteristics regarding the behavior of classes of nanomaterials with
				biological systems;
						(3)promote
				intramural Food and Drug Administration programs and participate in
				collaborative efforts, to further the understanding of the science of novel
				properties at the nanoscale that might contribute to toxicity;
						(4)promote and
				participate in collaborative efforts to further the understanding of
				measurement and detection methods for nanomaterials;
						(5)collect,
				synthesize, interpret, and disseminate scientific information and data related
				to the interactions of nanomaterials with biological systems;
						(6)build scientific
				expertise on nanomaterials within such Administration, including field and
				laboratory expertise, for monitoring the production and presence of
				nanomaterials in domestic and imported products regulated under this
				Act;
						(7)ensure ongoing
				training, as well as dissemination of new information within the centers of
				such Administration, and more broadly across such Administration, to ensure
				timely, informed consideration of the most current science;
						(8)encourage such
				Administration to participate in international and national consensus standards
				activities; and
						(9)carry out other
				activities that the Secretary determines are necessary and consistent with the
				purposes described in paragraphs (1) through (8).
						(c)Program
				administration
						(1)Program
				managerIn carrying out the program under this section, the
				Secretary, acting through the Commissioner of Food and Drugs, shall designate a
				program manager who shall supervise the planning, management, and coordination
				of the program.
						(2)DutiesThe
				program manager shall—
							(A)develop a
				detailed strategic plan for achieving specific short- and long-term technical
				goals for the program;
							(B)coordinate and
				integrate the strategic plan with activities by the Food and Drug
				Administration and other departments and agencies participating in the National
				Nanotechnology Initiative; and
							(C)develop
				intramural Food and Drug Administration programs, contracts, memoranda of
				agreement, joint funding agreements, and other cooperative arrangements
				necessary for meeting the long-term challenges and achieving the specific
				technical goals of the program.
							(d)ReportsNot
				later than March 15, 2014, the Secretary shall submit to Congress a report on
				the program carried out under this section. Such report shall include—
						(1)a review of the
				specific short- and long-term goals of the program;
						(2)an assessment of
				current and proposed funding levels for the program, including an assessment of
				the adequacy of such funding levels to support program activities; and
						(3)a review of the
				coordination of activities under the program with other departments and
				agencies participating in the National Nanotechnology Initiative.
						(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $15,000,000 for fiscal year 2013, $16,000,000 for fiscal year
				2014, and $17,000,000 for fiscal year 2015. Amounts appropriated pursuant to
				this subsection shall remain available until
				expended.
					.
		
